SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á veinte de Marzo de mil novecientos dos, en los autos que ante Nos penden, en virtud de recurso de casación por infrac-ción de ley, seguido en la Corte del Distrito de Arecibo por Don Manuel Blanco Avel-lanedo, vecino de Ciales, con Don José San Miguel y Prieto, de la misma vecindad, represen-tado y dirigido, el primero, por el Letrado Don Herminio Díaz Navarro, y el segundo por el Licenciado Don Wenceslao Bosch, sobre nulidad de actuaciones. — Resultando : Que en juicio declarativo de mayor cuantía, pretendió Don Manuel Blanco y Avellanedo que se anulase un juicio ejecutivo que le siguió en cobro de pesos Don José San Miguel, así como que se le condenase á la indemnización de daños y perjuicios que con la ejecución haya podido causarle, los que se deter-minarían en la forma que prescribe la Ley de Enjuicia-miento Civil. — Resultando: Que la Corte de Distrito de Arecibo en su sentencia de primero de Noviembre del año anterior de mil novecientos uno, declaró sin lugar la demanda, absolviendo de ella al demandado Don José San Miguel y Prieto, con las costas al actor. — Resultando: Que contra dicha sentencia interpuso Blanco Avellanedo recurso de casación por infracción de ley, autorizado por el número, 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil, citando como infringidos la Orden del Gobierno Militar de treinta y uno de Enero de mil ochocientos noventa y nueve y *385los artículos 168 y 169 del Reglamento de la Ley Hipotecaria, porque' ninguna de esas disposiciones se .había interpretado rectamente en la sentencia. — Resultando: ■ Que el recurrente no asistió al acto de la vista y sí la parte recurrida, que im-pugnó el recurso por conducto de su letrado defensor. — Visto: Siendo Ponente el Juez Asociado Don José M? Figueras Chiqués. — Considerando: Que, si bien Don Manuel Blanco Avellanedo ha interpuesto el recurso fundándolo en el motivo 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil, es lo cierto que ni ha citado la Ley infringida relativa al error de derecho, ni tampoco documento ó acto auténtico que demuestre la equivocación evidente del juzgador, incu-rriendo en error de hecho; y por cuyas razones es inadmisi-ble el recurso. — Fallamos: Que debemos declarar y decla-ramos no haber lugar á resolver el recurso de casación por infracción de ley interpuesto por Don ■ Manuel Blanco Avellanedo, á quien condenamos en las costas; comuniqúese con certificación de ésta y devolución de autos á la Corte de • Arecibo, á los efectos procedentes. — Así por esta nuestra sen-tencia, que se publicará en la Gaceta Oficial, lo pronuncia-mos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Figueras. —J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José Ma Figueras Chiqués, celebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como Secretario, en Puerto Rico á veinte de Marzo de mil novecientos dos.— E: de J. López Gaztambide, Secretario.